DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-6 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US 20100256963 A1) in view of Sparks et al. (US 4559610 A) and NISHIZAWA et al. (JP H08122221 A, machine translation of English).
	Regarding claims 1, 19 and 23, TAKAHASHI discloses a pipe diagnosis apparatus (Fig. 1), a computer implemented method and computer program product for practicing the apparatus (Abstract; para. 0028), wherein said apparatus comprising: a processor (9), and a memory storing program code executable by the processor (inherent to computer 9) to: construct a model (e.g., the test device in Fig. 2) equivalent to piping equipment by using pipe information specifying a configuration of the piping equipment (para. 0017, 0027), and said pipe information specifying a configuration of the piping equipment is pre-stored or predefined (para. 0017: “These equipment and  stress stretches the pipe in a circumferential direction of the pipe of the piping equipment (by inherency, the stress calculated based on the pressure pulsation or pressure fluctuation, as discussed in para. 0019 and 0028-0029, represents the force that stretches the pipe in a circumferential direction of the pipe such as the steam relief valve stub tubes 5, the main steam pipes 4); and estimate a degree of fatigue (e.g., by comparing the calculated fluctuating stress with the fatigue limit of the material, see para. 0030, 0046), and use the degree of fatigue as a failure risk of the piping equipment (para. 0031, 0047).
	TAKAHASHI-I does not mention explicitly: said model equivalent to the piping equipment is an electric circuit; the electric circuit model is constructed by corresponding voltage in the electric circuit as pressure vibration in a pipe of the piping equipment; said stress is calculated based on a diameter and a thickness of the pipe and the acquired pressure vibration; said degree of fatigue has a value which increases as a number of times that stress occurs increases; and said pipe information specifying a configuration of the piping equipment is pre-stored in a database.
	Sparks discloses a pipe diagnosis apparatus and method (Abstract; Fig. 1; col. 1, lines 39-47; col. 3, lines 48-51), comprising: constructing an electric circuit model equivalent to a piping equipment (col. 4, lines 26 - 57) by corresponding voltage in the electric circuit as pressure vibration in a pipe of the piping equipment (col. 5, lines 56-
	TAKAHASHI and Sparks are in the same field of endeavor (a simulator for evaluating integrity of vibration of a pipe network transporting a fluid). Since TAKAHASHI teaches using a voltage signal to simulate pressure variation in the pipe (para. 0028) and Sparks teaches the general condition of the simulated pipe network (col. 1, lines 25-35), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sparks’ teaching of electrical analog technique into the unit of TAKAHASHI for pressure-vibration induced stress calculation and analysis to arrive the claimed invention, wherein the simulation execution unit builds an electric circuit equivalent to the piping equipment using the pipe information and executes the simulation using a voltage in the electric circuit as pressure in the pipe. Doing so would provide a cost-effective technique capable of analyzing a state of fluid in a pipe network without providing a dedicated simulator for each analysis target (Sparks, Abstract; col. 1, lines 35-48).
	NISHIZAWA discloses a pipe diagnosis apparatus and method (Abstract) comprising: calculating stress based on a diameter and a thickness of the pipe and the acquired pressure variation (page 3, 1st paragraph), wherein the stress stretches the pipe in a circumferential direction of the pipe (page 7: “Circumferential stress σ of the right cylindrical tube 3 corresponding to kg / cm .sup.2  1 is the diameter D of the tube 2 st paragraph).
	TAKAHASHI and NISHIZAWA are in the same field of endeavor (evaluating integrity of vibration of a pipe network transporting a fluid). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NISHIZAWA’s teaching of stress calculation into the combination of TAKAHASHI and Sparks to arrive the claimed invention. Doing so would allow to perform a crack generation fatigue test in advance to generate a crack generation corresponding to the stress fluctuation width Δσ (NISHIZAWA, Abstract: “ … According to the number of repeated stress until a crack is caused by a cracking fatigue test, …”; also see para. 0008).
	As to the limitation “said pipe information specifying a configuration of the piping equipment is pre-stored in a database”, the examiner takes official notice that storing information specifying a configuration of a piping equipment in a database (e.g., a relational database) is well-known in the art. It would have been obvious to one of ordinary skill in the art to incorporate such well-known database storage system into the combination of TAKAHASHI, Sparks and NISHIZAWA to arrive the claimed invention. Doing so would obviously facilitate the storage and retrieval of the pipe information specifying a configuration of the piping equipment.

Regarding claim 5, 21 and 25, TAKAHASHI discloses: wherein the pipe information includes at least a connection relationship, length, diameter, and propagation speed of a pressure wave, in a pipe included in the piping equipment (para. 0017-0018, 0038).
Regarding claims 6, 22 and 26, the combination of TAKAHASHI, Sparks and NISHIZAWA does not but Kusumoto teaches: wherein the piping equipment is a water pipe network, wherein the pipe information is water pipe network information stored in a geographic information system.  
	Examiner takes official notice that features such as a piping equipment of a water pipe network and storing water pipe network information in a geographic information system (GIS) are all well-known in the art. Since NISHIZAWA teaches the general condition of the piping equipment (para. 0001: “… evaluating the integrity of a buried underground pipe for transporting a fluid …”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the combination .

Response to Arguments
4.	Applicant's arguments received 12/22/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Contact Information
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864